DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently amended)
Claims 2-6 and 14-16 (Original)
Claims 7-13 (Previously Presented)
Claim 17 (Canceled)

Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “determining, based at least on a level of cold coolant stored in the cold tank and a level of hot coolant stored in a hot tank and on an estimated need of the cold coolant and the hot coolant, whether to cause coolant returning from the first thermal loop to be cooled and stored in the cold tank or heated and stored in the hot tank, wherein the estimated need of the cold coolant and the hot coolant is determined based on one or more of usage history of the electrical vehicle, historical information indicating when the cold coolant and the hot coolant are needed, and a scheduled use of an electric vehicle supply equipment (EVSE); and causing the coolant returning to be cooled or heated according to the determination.”, in combination with all other elements recited in claim 1.
Claims 2-6 are also allowed as they further limit allowed claim 1.
Regarding claim 7, the prior art does/do not suggest or teach, among other claimed allowable features, “a battery thermal system that includes: a liquid to liquid heat exchanger that is to receive on a first side of the liquid to liquid heat exchanger an external coolant from an external electric vehicle thermal system and is to receive on a second side of the liquid to liquid heat exchanger an internal coolant, wherein the external coolant flowing through the first side of the liquid to liquid heat exchanger changes a temperature of the internal coolant flowing through the second side of the liquid to liquid heat exchanger, wherein the external coolant and the internal coolant do not mix, and wherein the external coolant does not directly interface with the set of one or more batteries, and a pump to pump the internal coolant that is output from the second side of the liquid to liquid heat exchanger through the set of one or more batteries; and
a connector inlet having a raised portion to mate with a cutout guide feature of a connector of an electric vehicle supply equipment (EVSE) to provide proper orientation of the connector.”, in combination with all other elements recited in claim 7
Claims 8-12 are also allowed as they further limit allowed claim 7.
Regarding claim 13, the prior art does/do not suggest or teach, among other claimed allowable features, “a cutout guide feature that is configured to fit around a raised portion of the vehicle connector inlet to provide proper orientation of the connector; a light ring to provide status indication; a plurality of sockets to mate with corresponding pins to deliver current to a battery of the electric vehicle; and a plurality of liquid ports for quick disconnect fittings to exchange liquid coolant with the electric vehicle.”, in combination with all other elements recited in claim 13
Claims 14-16 are also allowed as they further limit allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 1, 2022